

114 S2046 RS: To authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a hydroelectric license for the Mahoney Lake hydroelectric project in the State of Alaska, and for other purposes.
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 335114th CONGRESS1st SessionS. 2046[Report No. 114–190]IN THE SENATE OF THE UNITED STATESSeptember 17, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, without amendmentA BILLTo authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a
			 hydroelectric license for the Mahoney Lake hydroelectric project in the
			 State of Alaska, and for other purposes.
	
		1.Stay and Reinstatement of FERC License No. 11393 for the Mahoney Lake Hydroelectric Project
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)LicenseThe term license means the license for Commission project number 11393. (3)LicenseeThe term licensee means the holder of the license.
 (b)Stay of licenseOn the request of the licensee, the Commission shall issue an order continuing the stay of the license.
 (c)Lifting of stayOn the request of the licensee, but not later than 10 years after the date of enactment of this Act, the Commission shall—
 (1)issue an order lifting the stay of the license under subsection (b); and (2)make the effective date of the license the date on which the stay is lifted under paragraph (1).
 (d)Extension of licenseOn the request of the licensee and notwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) for commencement of construction of the project subject to the license, the Commission shall, after reasonable notice and in accordance with the good faith, due diligence, and public interest requirements of that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods, notwithstanding any other provision of law.
 (e)EffectNothing in this Act prioritizes, or creates any advantage or disadvantage to, Commission project number 11393 under Federal law, including the Federal Power Act (16 U.S.C. 791a et seq.) or the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), as compared to—
 (1)any electric generating facility in existence on the date of enactment of this Act; or (2)any electric generating facility that may be examined, proposed, or developed during the period of any stay or extension of the license under this Act.December 16, 2015Reported without amendment